DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-6 are currently pending for examination.

Claim Objections
3.	Claims 1, 5 and 6 are objected to because of the following informalities:  “inquire of the driver” should be “inquire the driver”.  Appropriate correction is required.
	Claims 3-4 are objected to because of the following informalities:  “the vehicle successfully travels” should be “the vehicle will successfully travels”.  Appropriate correction is required.
	Claims 2-3 depend on claim 1. Claims 2-3 are also objected to because they depend on a base claim that is objected to.

Allowable Subject Matter
4.	Claims 1-6 would be allowable if rewritten or amended to overcome the raised objections set forth in this Office action.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: see PTO-892 Notice of References Cited.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689